


116 HR 7586 IH: To temporarily extend participation in the 8(a) program of the Small Business Administration, and for other purposes.
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7586
IN THE HOUSE OF REPRESENTATIVES

July 13, 2020
Mr. Evans (for himself and Mr. Spano) introduced the following bill; which was referred to the Committee on Small Business

A BILL
To temporarily extend participation in the 8(a) program of the Small Business Administration, and for other purposes.


1.Extension of participation in 8(a) program
(a)In generalThe Administrator of the Small Business Administration shall ensure that a small business concern participating in the program established under section 8(a) of the Small Business Act (15 U.S.C. 637) on or before March 13, 2020, may elect to extend such participation by a period of 1 year, regardless of whether such concern previously elected to suspend participation in such program pursuant to guidance of the Administrator. (b)Emergency rulemaking authorityNot later than 15 days after the date of enactment of this section, the Administrator shall issue regulations to carry out this section without regard to the notice requirements under section 553(b) of title 5, United States Code.

